Citation Nr: 1010321	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-34 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the Veteran's claim.



FINDING OF FACT

The competent medical evidence demonstrates that the Veteran 
has no worse than level I hearing bilaterally.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ §§ 4.1, 4.2, 4.7, 4.10, 
4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In October 2007, prior to the initial adjudication of the 
claim, the Veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would review his claim and determine 
what additional information was needed to process his claim, 
schedule a VA examination if appropriate, obtain VA medical 
records, obtain service records, and obtain private treatment 
reports as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  In January 2009, the Veteran 
indicated that he had no additional evidence to submit in 
support of his claim.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating in October 2007.  It is therefore inherent in the 
claim that the Veteran had actual knowledge of the rating 
element of his increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service treatment records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  VA medical examinations pertinent to the claim 
were obtained in November 2007 and February 2009.  A review 
of those reports of examination reveals that all subjective 
and objective findings necessary for evaluation of the 
Veteran's hearing loss were observed and recorded.  In 
addition, the February 2009 VA examiner opined that the 
Veteran's hearing loss had no effects on his usual daily 
activities and no significant effects on his occupation.  
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Thus, the 
examinations appear complete and adequate.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2009).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Ratings for bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. §§ 4.85-
4.87, Diagnostic Codes 6100 to 6110, Tables VI, VIa, VII 
(2009).  The rating of hearing impairment applies a 
structured formula which is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

When the pure tone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  When the average pure tone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86 (2009).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
assignment of a compensable rating for bilateral hearing 
loss.

A September 2007 VA medical report reflects that the Veteran 
was instructed to wear hearing aids daily.

On VA examination in November 2007, the Veteran complained of 
difficulty understanding speech in background noise.  It was 
noted that there had been no major medical changes since his 
last examination in January 2003.  On examination, pure tone 
air conduction thresholds in the right ear at 1000, 2000, 
3000, and 4000 Hertz were 35, 35, 45, and 45 decibels, with 
an average of 40 decibels in the right ear.  The pure tone 
air conduction thresholds in the left ear at 1000, 2000, 
3000, and 4000 Hertz were 40, 30, 75, and 80 with an average 
of 56 decibels.  Speech recognition scores in the right and 
left ears were 96 and 92 percent.  He was diagnosed with mild 
to severe bilateral sensorineural hearing loss.

Those audiometric findings reflect level I hearing 
bilaterally.  38 C.F.R. § 4.85, Table VI (2009).  The proper 
rating where each ear is assigned Roman Numeral I is 
0 percent.  38 C.F.R. § 4.85, Table VII (2009).

On VA examination in February 2009, the Veteran complained of 
difficulty hearing in adverse listening environments.  On 
examination, pure tone air conduction thresholds in the right 
ear at 1000, 2000, 3000, and 4000 Hertz were 20, 25, 40, and 
50 decibels, with an average of 34 decibels.  The pure tone 
air conduction thresholds in the left ear at the same 
frequencies were 15, 20, 60, and 70 decibels, with an average 
of 41 decibels.  Speech recognition scores in the right and 
left ears were 96 and 94 percent.  The Veteran was diagnosed 
with bilateral high frequency and sensorineural hearing loss.  
The examiner opined that there was no need for medical 
follow-up for an ear or hearing problem and that the 
Veteran's hearing loss disability had no significant effects 
on his occupation and no effects on his usual daily 
activities.  38 C.F.R. § 4.10 (2009); Martinak v. Nicholson, 
21 Vet. App. 447 (2007).

Those audiometric findings reflect level I hearing 
bilaterally.  38 C.F.R. § 4.85, Table VI (2009).  The proper 
rating where each ear is assigned Roman Numeral I is 
0 percent.  38 C.F.R. § 4.85, Table VII (2009).

The mechanical application of the rating schedule to the 
audiometric examination findings, level I hearing bilaterally 
on VA examination in November 2007 and February 2009 provides 
a noncompensable rating for bilateral hearing loss.  
38 C.F.R. § 4.85, Table VII (2009).  Thus, under the 
schedular criteria, the Board finds that the preponderance of 
the evidence is against a compensable rating for bilateral 
hearing loss.  The Veteran has not submitted any competent 
medical evidence showing that bilateral hearing loss has 
increased in severity since the November 2007 or February 
2009 VA audiometric examinations.  Furthermore, the findings 
on examination do not warrant the use of Table VIa.  
38 C.F.R. § 4.86 (2009).  The Board finds that the competent 
medical evidence does not demonstrate that the Veteran's 
bilateral hearing loss meets the criteria for a compensable 
rating.

The Board has also considered whether the record raises the 
matter of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2009).  In this case, the regular 
schedular standards are not inadequate.  There is no evidence 
that he has been frequently hospitalized for treatment of his 
bilateral hearing loss.  Neither does the record reflect 
marked interference with his employment due solely to his 
service-connected bilateral hearing loss.  Here, the 
objective evidence does not reflect that the Veteran's 
bilateral hearing loss caused a marked interference with his 
employment beyond that contemplated by the assigned rating, 
nor has he submitted any objective evidence of the same.  
Therefore, the Board finds that referral for consideration of 
the assignment of an extraschedular rating for this 
disability is not warranted.

The Board recognizes the Veteran's contentions as to the 
severity of his bilateral hearing loss.  Specifically, he 
contends that his treating VA physicians have informed him 
that he should be receiving compensation for his bilateral 
hearing loss.  The Board recognizes the Veteran's own 
contention as to the severity of his bilateral hearing loss.  
Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as a 
layperson, the Veteran is not competent to provide an opinion 
requiring medical knowledge, such as whether the current 
symptoms have pure tone thresholds of sufficient severity to 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experiences.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a 
result, the Veteran's own assertions are not constitute 
competent medical evidence in support of a compensable rating 
for bilateral hearing loss.

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's bilateral hearing 
loss has not warranted a compensable rating at any time 
during the pendency of this appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


